 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     LVDG, LLC [SERIES 116]
 7
                                   UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
                                                         ***
10
     GREEN TREE SERVICING LLC,                            )
11                                                        )
                                             Plaintiff,   )
12                                                        )    Case No. 2:15-CV-00028-RFB-CWH
     vs.                                                  )
13                                                        )
     LVDG, LLC SERIES 116; MESA                           )
14   HOMEOWNERS ASSOCIATION; DOES 1                       )
     through 10, inclusive; ROES Business Entities        )
15   1 through 10, inclusive; and all others who          )
     claim interest in the subject property located at    )
16   6042 Alachua Street, Henderson, Nevada               )
     89011,                                               )
17                                                        )
                                          Defendants.     )
18                                                        )
19                           STIPULATION TO EXTEND TIME
                 TO FILE RESPONSE TO MOTION FOR SUMMARY JUDGMENT
20                                   (First Request)
21          COMES NOW Defendant, LVDG, LLC SERIES 116 (“LVDG”), and Plaintiff, GREEN
22   TREE SERVICING LLC n/k/a DITECH FINANCIAL, LLC (“Ditech”), by and through their
23   undersigned counsel, and hereby stipulate and agree as follows:
24          1.      On March 1, 2019, Ditech filed a Motion for Summary Judgment herein [ECF
25                  #71]. Responses to said Motion are presently due on March 22, 2019.
26          2.      LVDG’s counsel has requested additional time to prepare and file a Response to
27                  the Motion for Summary Judgment due to various other personal and work-related
28
                                                 Page 1 of 3                                6042 Alachua
 1                matters; the length and scope of the Motion; and the complexity of the arguments

 2                contained therein. In addition, the parties are presently discussing a proposed

 3                settlement that could conceivably render a response unnecessary.

 4         3.     LVDG shall have an additional period of time until and including April 1, 2019,

 5                in which file a Response to the Motion for Summary Judgment.

 6         4.     Plaintiff shall have an additional period of time until and including April 15, in

 7                which to file any Reply.

 8         5.     This Stipulation is made in good faith and not for purpose of delay.

 9         Dated this     22nd          day of March, 2019.

10   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                                WOLFE & WYMAN LLP
11
12
      /s/ Timothy E. Rhoda                             /s/ Colt B. Dodrill
13   TIMOTHY E. RHODA, ESQ.                           COLT B. DODRILL, ESQ.
     Nevada Bar No. 7878                              Nevada Bar No. 9000
14   9120 West Post Road, Suite 100                   6757 Spencer Street
     Las Vegas, Nevada 89148                          Las Vegas, Nevada 89119-3724
15   (702) 254-7775                                   (702) 476-0100
     Attorney for Defendant                           Attorneys for Plaintiff
16   LVDG, LLC SERIES 116                             GREEN TREE SERVICING LLC

17
18
                                                 IT IS SO ORDERED.
19
20                                              By:
                                               ________________________________
                                                     Judge, U.S. District Court
                                               RICHARD F. BOULWARE, II
21
                                               UNITED STATES DISTRICT JUDGE
22                                              Dated:
                                               DATED this 25th day of March, 2019.
23
24
25
26
27
28
                                              Page 2 of 3                                      6042 Alachua
 1                                   CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on this           22nd       day of March, 2019, I served via the

 3   United States District Court CM/ECF electronic filing system, the foregoing STIPULATION

 4   TO EXTEND TIME TO FILE RESPONSE TO MOTION FOR SUMMARY JUDGMENT

 5   (First Request) to the following parties:

 6
            Colt B. Dodrill                            Elizabeth B Lowell
 7          Wolfe & Wyman, LLP                         Pengilly Robbins
            6757 Spencer Street                        1995 Village Center Cir., Ste. 190
 8          Las Vegas, NV 89119                        Las Vegas, NV 89134-0562
            (702) 476-0100                             702-889-6665
 9          (702) 476-0101 (fax)                       702-889-6664 (fax)
            cbdodrill@wolfewyman.com                   elowell@pengillylawfirm.com
10          Attorneys for Plaintiff                    Attorney for Defendant
            GREEN TREE SERVICING, LLC                  MESA HOMEOWNERS ASSOCIATION
11
            Richard G. Verlander, III                  David A Markman
12          Wolfe & Wyman                              Pengilly Law Firm
            6757 Spencer Street                        1995 Village Center Circle
13          Las Vegas, NV 89119                        Suite 190
            7002 476 0100                              Las Vegas, NV 89134
14          702 476 0101 (fax)                         702-889-6665
            rgverlander@wolfewyman.com                 702-889-6664 (fax)
15          Attorneys for Plaintiff                    dmarkman@pengillylawfirm.com
            GREEN TREE SERVICING, LLC                  Attorney for Defendant
16                                                     MESA HOMEOWNERS ASSOCIATION

17                                                     James W Pengilly
                                                       Pengilly Robbins
18                                                     1995 Village Center Circle
                                                       Suite 190
19                                                     Las Vegas, NV 89134-0562
                                                       702-889-6665
20                                                     702-889-6664 (fax)
                                                       jpengilly@pengillylawfirm.com
21                                                     Attorney for Defendant
                                                       MESA HOMEOWNERS ASSOCIATION
22
23
24                                                 /s/ TimothyE. Rhoda
                                                   An employee of ROGER P. CROTEAU &
25                                                 ASSOCIATES, LTD.

26
27
28
                                                 Page 3 of 3                                   6042 Alachua
